Case 6:20-po-00869-JR Document1 Filed 12/03/20. Page tof Lace

 

United States District Court (Ror maunmor of an acres! wanna! or summons)
Violation Notice
anon Geds | Vidaiion hurber tice Hane [Panh Oikcer bk | state that on _ 20 while oxerceing my duties a4 a

 

 

 

OF. 7 F53200282 = < | =< 2 S25 Kaw eaforcermend cicer bn ee CRAIC

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

 

 

 

 

 

 

 

 

 

 

Dats and Tiree of Cerne cretiryy Oreree Chaaged herr LSS ce Bates Cents
Vii/20 ROCA36 CFEP.261,53@
Pgs of Owlerae
Ldicacch Valls Sigh hakche OK ~ _

 

Tublic, healthy: 2 Set y
Entec a FiceClosuve

DEFENDANT INFO

 

      
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Le cy
T heypoer] rit i l i
= APSARA EG RESLARE APPEARANCE [5 CHT ECHAL = na to a statame 4 based a
a A (21 it Blew tec, yom ern abt 1 Beco Bg chaeokad pei Peed pen Oey tae a my personal observation iy Personal investigation
oO aepee: in court Saw ineiracicr ket die Orin ke of pay Tra app ~ niormation supplied to me from my fellow officer's observation
ou See ered
AS = — thar (eaplain above
=<. 5 SOC Seen funcunt z other {2 _— |
2 +E Poapeaaeny Fin S | eSbore under pene of perqury thal Pee itera ween | eae cel beth aera ara oe
al the face of What vaca Rc bh I died Greet to Che Espa of ry lerceeciya
‘al PAY THIS AMOUNT AT —-) & em Coliatens! Ge
S ee ON LST = 30 =
=

Pal po Executed on
S YOUR COURT DATE = Gate (rimedcitpyyyl ‘Officer's Signaiure
= CF Pah Coca pape ar Pe ped ee ee] eet eee a Chee Erp P| Po

Coes dence Dae: [Pamuk ry =
= = Probable cause has been stahed for fe Ssuance ol a warrant
ee Tim ut
fal Gah
a om E -

anuhed ori:
yp geek eqeiles fea | hoe ceo’ a copy ot en eolaiion nobles. Bose in ree el =f
press in appr dee Bee heeong @f She ere eed cece ruse oon ou of appre pay Fer Date (enim yyyy Wa Palen isiiranli Jue

ioe

Mt Coplrckeret Gagriataee

Cwigeres) - WE Dopey (i

Pr robfaor ni ofrk aria PSS | Dah

 

HA Te Aa ered Freie! rer mel oy eet, PME ee Pee fein ei |
GOL s Corererunal ditto iomrien (GM Corrirentiea vereckp Greene Wi eer,

                                            
